Case 1:18-cr-00204-NGG-VMS Document 497 Filed 04/03/19 Page 1 of 1 PageID #: 5175

  HAFETZ & NECHELES LLP
  ATTORNEYS AT LAW




  10 East 40th Street, 48th Floor
  NEW YORK, N.Y. 10016
  TELEPHONE: (2 I 2) 997-7400
  TELECOPIER. (2 I 2) 997-7646



                                                      April 3, 2019

  VIA ECF
  Honorable Nicholas G. Garaufis
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

         Re:     United States v. Raniere, et al., 18-cr-204 (NGG) (VMS)

  Dear Judge Garaufis:

          Defendants respectfully write to respond to the Court’s version of the questionnaire and
  to the government’s objections and corrections filed at Dkt. 496. We have no objections or
  proposed changes to the questionnaire provided by the Court yesterday, although we agree with
  the government’s correction to Question 76. Nevertheless, we have no objection to changing the
  wording of Question 42 to “some” rather than “many” as the government suggests, and we have
  no objection to adding the question proposed by the government after Question 56.

          With respect to Question 61, to which the government objects, the question is not
  suggestive of government overreach. It merely asks the panel members a question, like many
  others included in the questionnaire, about their personal beliefs that could reveal a mindset
  which would make them positively or negatively inclined towards the defendants’ theories of the
  case. We ask that it be included as the Court has proposed.


                                                      Respectfully submitted,

                                                               /s/

                                                      Kathleen E. Cassidy




  cc:    AUSAs Moira Kim Penza, Tanya Hajjar, Mark Lesko (via ECF)
         All defense counsel (via ECF)
